Citation Nr: 1742963	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  08-33 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).

(The issue of whether there was clear and unmistakable error (CUE) in an October 2016 Board decision that denied entitlement to service connection for an acquired psychiatric disorder will be addressed in a separate decision of the Board.)


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1988 to April 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Atlanta, Georgia.

In September 2009, the Board denied this appeal, and the Veteran appealed that denial to the Court of Appeals for Veterans Claims (Court).  The Court affirmed the Board's decision in a March 2013 memorandum decision.  The Veteran appealed the March 2013 memorandum decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and, in August 2014, the Federal Circuit vacated the Court's decision and remanded the matter.  In accordance with the Federal Circuit's decision, the Court issued a memorandum decision that vacated the Board's decision and remanded the appeal.  In April 2015, the Board again denied the appeal.  The Veteran appealed that denial to the Court.  In March 2017, the Court issued a memorandum decision vacating the Board's April 2015 decision and remanding the appeal for further consideration.  The issue is now again before the Board for appellate consideration.

In October 2016, the Board remanded the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of a back injury.  A review of the record reveals that the Agency of Original Jurisdiction has not yet completed the actions directed in the October 2016 remand and has not recertified the issue to the Board.  Therefore, the issue is not before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits.

The Veteran seeks entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code.  Those benefits are available to veterans who served for less than three years of continuous active duty of an obligated period of three years of service and were released from active duty for a physical or mental condition not characterized as a disability and not the result of willful misconduct.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5)(iv)(B).  The Veteran's DD Form 214 and DD Form 215 reflect that he received an honorable discharge due to alcohol rehabilitation failure.

In its August 2014 decision, the Federal Circuit found that the Board and the Court committed legal error in determining that the Veteran's alcohol rehabilitation failure constitutes willful misconduct without an inquiry into and findings about the particular conduct leading to that alcohol rehabilitation failure.  In so finding, the Federal Circuit explained that the phrase "willful misconduct," in its ordinary meaning, entails three requirements for the Board to find the phrase applicable.  The Board must identify conduct; the identified conduct must be misconduct; and the identified misconduct must be willful.  VA's regulations define "willful misconduct" as "an act involving conscious wrongdoing or known prohibited action."  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  VA's definition thus contains the three ordinary-meaning requirements of willful misconduct, plus an elaboration of what "willful" means.  The Federal Circuit determined that it cannot be said that "alcohol rehabilitation failure" always constitutes or results from willful misconduct.  Rather, "alcohol rehabilitation failure" might not even refer to conduct at all, but simply to a state of affairs-namely, a state of mind at the end of a rehabilitation program that was not a desired one.  In this particular case, the phrase does not imply that the Veteran took any action he should not have, or failed to take any action that he should have, that led to the undesired end state.  Without more, a finding of an unsuccessful attempt at rehabilitation addresses only a mental state, not misconduct, or willful misconduct.  The Federal Circuit concluded that the Court's decision should be vacated and the matter remanded to the Board for further consideration because, in its September 2009 decision, the Board made no findings about whether the Veteran engaged in abusive drinking, whether it was willful misconduct if so, and how any such willful misconduct related to the rehabilitation failure for which he was discharged.

In its March 2017 memorandum decision, the Court found that the Board erred in its April 2015 decision because, in concluding that the Veteran's alcohol rehabilitation failure was the result of willful misconduct, it relied upon the Veteran's conduct prior to entering the alcohol rehabilitation program.  The Board did not provide an adequate statement of reasons or bases explaining how that conduct was relevant to the Veteran's discharge for alcohol rehabilitation failure.  Furthermore, the Board's conclusion that the Veteran was not eligible for education benefits because "alcohol rehabilitation failure was a bar to the benefits sought as a matter of law" was in direct contradiction to the remand instructions imposed by the Court following the Federal Circuit's August 2014 decision.  The Court therefore determined that the April 2015 Board decision should be vacated and the matter remanded to the Board for further proceedings.

As such, the August 2014 Federal Circuit decision and March 2017 Court memorandum decision make it clear that a discharge for alcohol rehabilitation failure is not, in and of itself, an indication that the Veteran was discharged due to willful misconduct.  Rather, for the alcohol rehabilitation failure to be considered willful misconduct, it must be shown that the Veteran engaged in "particular conduct" that can be considered willful misconduct, and that such willful misconduct led to the alcohol rehabilitation failure.

A review of the record reveals that the Veteran underwent a mental health evaluation in August 1989.  At the evaluation, the Veteran indicated that he felt he was wasting his time in the Army and wanted to be discharged.  He stated that he would "show up on the blotter every weekend until my commander gets tired of it and lets me out."  The examiner diagnosed the Veteran with alcohol dependence and personality disorder, not otherwise specified, and opined that the alcohol dependence could be treated in the Army.

In April 1990, a memorandum requesting the Veteran's separation from service was sent to the Veteran's commander.  The request for separation cited alcohol abuse and Army Regulation (AR) 635-200, Chapter 9, paragraph 9-2, as the basis for separation.  The memorandum notes that, based on an Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) Client Progress Report and consultations with rehabilitative personnel, it was determined that further rehabilitative efforts were not practical, and that the Veteran should be discharged.  The memorandum indicates that the ADAPCP Client Progress Report was attached as enclosure 3.  The memorandum does not indicate the date of the report or the time frame during which the Veteran participated in the alcohol rehabilitation program.

The Board has carefully reviewed the record, and finds that the ADAPCP Client Progress Report referenced in and apparently attached to the April 1990 memorandum is not of record.  In addition, there are no treatment records pertaining to the Veteran's participation in the alcohol rehabilitation program.  Furthermore, it is unclear whether prior requests to the service department for records would have garnered the ADAPCP Client Progress Report and/or treatment records for the alcohol rehabilitation program.  Specifically, in August 1997 VA requested only the Veteran's separation documents, physical examination at induction, and physical examination at discharge, and a complete verification of service.  See VA Form 3101, Request for Information, dated in August 1997.  In August 2012, VA requested records pertaining to the Veteran's units of assignment, dates of assignment, and participation in combat operations.  See VA Form 3101 dated in August 2012.  In October 2014, the Veteran's "clinical records . . . for <<mental health evaluation>> from <<08/18/1989>> to <<12/31/1989>>" were requested.  See VA Form 3101 dated in October 2014.  The response to the October 2014 request indicates that only records for 1989 were provided.  It is unclear whether the ADAPCP Client Progress Report falls within those request parameters.

The evidence of record does not currently show what "particular conduct", if any, the Veteran engaged in to warrant a discharge for alcohol rehabilitation failure.  However, the ADAPCP Client Progress Report referenced in and apparently attached to the April 1990 memorandum and any outstanding treatment records for the Veteran's alcohol rehabilitation program may provide information as to why the Veteran's rehabilitation efforts were considered a failure.  Given that VA's prior requests for records from the service department may not have included such records, the Board concludes that VA has not yet undertaken adequate efforts to obtain the ADAPCP report or treatment records pertaining to the Veteran's participation in the alcohol rehabilitation program.  As such, the Board finds that the matter must be remanded so that adequate efforts may be made to obtain the ADAPCP Client Progress Report referenced in and apparently attached to the April 1990 memorandum requesting separation and any treatment records documenting the Veteran's participation in the alcohol rehabilitation program.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate efforts under 38 C.F.R. § 3.159(c)(2) to obtain a copy of the Alcohol and Drug Abuse Prevention and Control Program Client Progress Report referenced in and apparently attached to the April 1990 request for separation memorandum, as well as any treatment records documenting the Veteran's participation in the alcohol rehabilitation program.  All efforts to obtain those records must be documented in the record.  If it is determined that any records so requested do not exist or that further efforts to obtain the records would be futile, then a memorandum explaining such should be completed and associated with the record.
2.  After completion of the above, review the expanded record, including the evidence entered since the most recent adjudication of the issue, and determine whether educational assistance benefits may be granted.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




